Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered October 18, 1988, convicting him of assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Evidence was adduced at the trial that the defendant struck a pedestrian with his automobile after proceeding at a high rate of speed through an intersection against a traffic signal. The defendant testified that he had been without sleep for a prolonged period of time and that he was aware that this condition could affect a person’s ability to operate a vehicle. The contentions raised by the defendant on appeal do not warrant a reversal of his conviction, as the proof of his guilt was overwhelming, and there is no significant probability that *736the jury would have acquitted the defendant had it not been for the alleged errors (see, People v Johnson, 57 NY2d 969; People v Crimmins, 36 NY2d 230; People u Salcedo, 155 AD2d 699). Mangano, P. J., Eiber, O’Brien and Ritter, JJ., concur.